NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            23-APR-2021
                                            08:15 AM
                                            Dkt. 69 ODSMR


                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


        JIMMY FILOMENO ENOCENCIO, Plaintiff-Counterclaim
                     Defendant/Appellant, v.
          KAMEHAMEHA SCHOOLS BISHOP ESTATE, AKA: KSBE;
     PRESIDENT, OFFICERS, BOARD OF DIRECTORS, TRUSTEES, AND
       DOES 1-10 INCLUSIVE; KAMEHAMEHA SCHOOLS-LAND ASSET
         DIVISION-HAWAI#I ISLAND, AKA: KS-LAD-HI NAMELY,
        MARISSA HARMON, LEANNE OKAMOTO, ALAPAKI NAHALE#A,
    JAIME WONG, DALE FERGUSTROM, TANYA ANDRADE, KA#E#O DUARTE,
      NEIL HANNAHS, Defendants-Counterclaimants/Appellees,
               and DOES 1-10 INCLUSIVE, Defendants


         APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 3CC181000090)

            ORDER DISMISSING MOTION FOR RECONSIDERATION
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the "Opposition to Appellate
Court Upholding Decision Granting Motion to Dismiss" (Motion),
filed April 5, 2021, by self-represented Plaintiff-Counterclaim
Defendant-Appellant Jimmy Filomeno Enocencio (Enocencio), which
we construe as a second motion to reconsider the court's
March 18, 2021 Order Granting Motion to Dismiss Appeal (Order),
the papers in support, and the record, it appears the Motion is
unauthorized. See Hawai#i Rules of Appellate Procedure
Rule 40(e) ("Only one motion for reconsideration may be filed by
any party, unless the court modifies the substance of its
opinion, dispositional order, or ruling."). On March 28, 2021,
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Enocencio filed a motion to reconsider the Order, which the court
denied, and the court has not modified the Order.
           Therefore, IT IS HEREBY ORDERED that the Motion is
dismissed.
           DATED: Honolulu, Hawai#i, April 23, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2